Citation Nr: 0414125	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  97-29 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The appellant served on active duty from May 1968 to August 
1970, and was separated from service under conditions other 
than honorable.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which determined that there was no evidence that the 
appellant was insane at the time of his offenses that caused 
his discharge under conditions other than honorable.  In 
March 1999, the appellant testified at the RO before the 
undersigned member of the Board.  In January 2000 the Board 
determined that the character of the appellant's discharge 
from service was a bar to VA benefits.  The appellant then 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001 the Court 
vacated and remanded the January 2000 Board decision for 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In the March 2001 Court 
order, it was noted that the appellant was asserting the 
Board improperly failed to apply the Americans with 
Disability Act of 1990.  The case was thereafter remanded by 
the Board in August 2001.

FINDINGS OF FACT

1. The appellant was discharged from military service in 
August 1970 under other than honorable conditions as the 
result of being absent without leave (AWOL) for a continuous 
period of at least 180 days.

2.  The appellant was not insane at the time that he began 
his unauthorized absence, and there were no other compelling 
circumstances to warrant his prolonged period of AWOL.

CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 101(18), 5303 
(West 2002); 38 C.F.R. § 3.12 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate a 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the rating decision, 
statement of the case, and supplemental statements of the 
case informed the appellant of the types of evidence needed 
to substantiate his claim.  In September 2001 the RO sent a 
letter to the appellant, and asked him to submit certain 
information, and informed him of the elements needed to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letter informed the appellant what evidence 
and information the VA would obtain.  Therefore, the Board 
finds that VA's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the content of the September 2001 notice, the 
Board notes that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In its September 2001 letter to the appellant, the RO 
informed him that the VA must make reasonable efforts to help 
him get evidence necessary to support his claim.  He was told 
that VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing sufficient information to the VA to 
identify the custodian of any records.  He was notified that 
it was still his responsibility to make sure that these 
records were received by the VA.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He was 
further notified, "You can help us with your claim by doing 
the following: telling us about any additional information or 
evidence that you want us to try to get for you."  It 
therefore appears that the all elements required for proper 
notice under the VCAA have been satisfied. 

The September 2001 VCAA letter was sent to the appellant 
after the RO's June 1996 decision that is the basis for this 
appeal.  The plain language of 38 U.S.C.A. § 5103(a) requires 
that this notice be provided relatively soon after the VA 
receives a complete or substantially complete application for 
benefits; thus, it has been held that under section 5103(a), 
a claimant must be given notice before an initial unfavorable 
RO decision on the claim.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal had 
already been made by the time the VCAA was enacted.  As there 
could be no useful purpose for providing another section 
5103(a) notice under the circumstances of this case -- that 
is, at a time so far removed from the application for 
benefits -- the Board concludes that any defect in the 
section 5103(a) notice in this instance is harmless error. 

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The appellant's service personnel and medical 
records and pertinent VA and private psychiatric treatment 
records have been obtained.  In this regard, the appellant 
has reported that he received treatment from various mental 
health clinics prior to service; these records have been 
shown to be unavailable.  There is no basis for speculating 
that additional unobtained evidence exists that would be 
relevant to the claim being decided herein.  The Board finds 
that the evidence, discussed infra, which includes, but is 
not limited to, service personnel and medical records and 
psychiatric medical evidence, warrants the conclusion that a 
remand for additional examination is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist or notify, and that such failure is no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

II. Background

A psychiatric consultation conducted in connection with his 
March 1968 induction noted that the appellant had been upset 
about becoming incapacitated due to an injury to his finger 
in November 1967, and he became incapacitated and began to 
drink rather heavily.  He started another job 2 weeks earlier 
and was able to function fairly well, except he drank at 
lunchtime.  Aside from difficulty sleeping, he did not 
exhibit somatic signs of depression or suicidal ideation. The 
examiner opined that the drinking was not a severe problem 
and was secondary to the depression.  No overt signs of 
psychosis or neurotic disturbance were elicited.  The 
examiner determined that even though the appellant failed the 
mental test, he was not retarded to the point that he could 
not function in service.  The diagnosis was neurotic 
depressive reaction.  

Service records show that the appellant was AWOL from June 1 
to 14, 1969; June 30 to August 20, 1969; and from November 
15, 1969 to June 21, 1970.  His service personnel records 
note that he was convicted of petty larceny in November 1965 
prior to service and sentenced to 3 years probation.  During 
service he was charged in Special Court Martial in December 
1968 with disorderly conduct, making threats, and 
impersonating a non-commissioned officer (NCO).  In June 
1970, it was determined that he was to be discharged for the 
good of the service, and that an undesirable discharge 
certificate was to be issued.  In June 1977 his discharge was 
upgraded under a Department of Defense Discharge Review 
Program from under conditions other than honorable to under 
honorable conditions.  In 1978 the United States Army 
Discharge Review Board determined that the appellant would 
not qualify for an upgrade under the New Uniform Standards 
for Discharge.

In May 1979 the RO held that the appellant's discharge in 
August 1970 was a bar to VA benefits, except for insurance 
rights.

In October 1995 the Woodward Mental Health Center reported 
that the appellant's case records had been destroyed.  It was 
noted that he had been admitted to Woodward's program from 
January 1965 to March 1965, and had been diagnosed with 
passive-aggressive personality.  At that time, the mental 
health program was considered a school for emotionally 
troubled children.

In an October 1995 letter from the Otisville Correctional 
Facility, it was noted that there were no records of the 
appellant's stay at the school.

In November 1995 the Southeast Nassau Guidance Center 
reported that the appellant was treated from 1980 to 1981, in 
1984, in 1991, and in 1994.  It was noted that he had a 
history of chronic alcohol dependence, as well as abuse of 
cannabis, cocaine, and psychoactive substance in 1994.  The 
appellant reported that his substance abuse history was 
related to psychological and emotional problems dating back 
to the eighth grade when he was sent to Otisville State 
Training School for Boys.  He reported that he was discharged 
to Woodward Mental Health Center when he was 15 years old for 
psychiatric treatment.  He claimed that he abused substances 
to self-medicate his psychological and emotional problems.

On a VA November 1995 VA examination, the appellant recounted 
his history of difficulties during his childhood and teenage 
years.  He reported that during service, he had problems with 
the others and the officers.  He said he was refused 
treatment for emotional problems.  He said he went AWOL 
because he could no longer cope, went to New York and abused 
alcohol, heroin and barbiturates.  He developed hepatitis and 
was treated at St. Albans Naval Hospital.  When his condition 
improved, he was arrested and brought to Fort Dix.  He was 
then separated from service and given an undesirable 
discharge.  The appellant mostly discussed emotional and 
learning problems he had prior to his entry into service.  
The examiner noted the history of alcohol and substance 
abuse, as well as a history of shakes, blackouts and 
seizures.  There was no evidence of panic attacks, phobias, 
obsessive/compulsive disorders, psychosis, major depression 
or psychothymia.  The examiner diagnosed alcohol dependence, 
polysubstance abuse in partial remission, and rule out 
residual ADHD and learning disorder.

During his hearings in 1997 and 1999, the appellant testified 
regarding an incident in service where he had blacked out or 
was not conscious of his actions and was wearing a jacket 
that belonged to someone else.   He recalled that he needed 
an NCO's jacket to purchase liquor from a store.  He was 
arrested and jailed.  A psychological assessment had not been 
conducted.  He went AWOL after that incident, and the 
appellant's father recalled that he came home on a pass 
around 1969 or 1970.  The appellant went to a physician 
because he became ill and had to be hospitalized.  The 
physician who treated him is deceased.  He was treated at St. 
Albans Naval Hospital for at least several months.  During 
his 1999 hearing, he testified that he had to be hospitalized 
and treated for infectious hepatitis he contracted when he 
had a tattoo colored over.  He said he was taken back to the 
Brooklyn Naval Yard and was beaten.  He then faced charges 
for being AWOL.  He testified that the AWOL period included 
the time he spent at the hospital and the time he spent 
facing charges for his absence.  He reported that since 
service, he had been treated for psychiatric disorders, but 
was not certain of his particular diagnoses.  During service, 
he had asked for medical help and had to go on sick call.  
However, the first sergeant would go along and threaten him 
when he expressed doubts about his fitness for service.  He 
testified that he had psychiatric problems prior to his entry 
into service and that those problems were aggravated during 
service.

Subsequent to the August 2001 Board remand, the RO obtained 
the appellant's records from the Social Security 
Administration (SSA) relating to his applications for 
disability benefits.  Included were medical records dating 
from a hospital admission following a motor vehicle accident 
in May 1979.  The admission summary noted that he had a 15 
year history of drinking.  The diagnosis was alcoholism.  
Later medical records note diagnoses including multiple 
substance abuse and anti-social personality disorder.  

III. Analysis

As an initial matter, the issue in this case is one of 
status, i.e., whether the appellant is a "veteran" as that 
term is defined by law.  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2).  Also much of 
the appellant's testimony regarding mistreatment by the VA, 
including alleged refusal of treatment by VA medical 
facilities, various injustices he has suffered at the hands 
of the Army and the VA, and application of the Americans with 
Disability Act of 1990, is not relevant to the issue on 
appeal; which is limited to whether the character of his 
service constitutes a bar to VA benefits.

Benefits are not payable where the former service member was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6).  A discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits unless 
it is found that the person was insane at the time he 
committed the offense which caused such discharge or release 
or unless otherwise specifically provided.  38 U.S.C.A. § 
5303(a),(b); 38 C.F.R. § 3.12(b).

As discussed, the appellant received an upgraded discharge in 
1977 under a special discharge review program.  Under 38 
C.F.R. § 3.12(c)(6), an honorable or general discharge 
awarded under the Department of Defense's special discharge 
review program effective April 5, 1977, as noted under 38 
C.F.R. § 3.12(h)(2), does not remove the bar to benefits, 
unless a discharge review board, established under 10 U.S.C. 
1553, determines an upgrade would be awarded under the 
uniform standards set forth in 38 C.F.R. § 3.12(g).  That is 
not the case here since in 1978 the United States Army 
Discharge Review Board determined that the appellant would 
not qualify for an upgrade under the New Uniform Standards 
for Discharge.

The bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant a prolonged AWOL.  38 
C.F.R. § 3.12(c)(6).  In determining whether compelling 
circumstances warranted the prolonged AWOL, the length and 
character of service exclusive of the period of the AWOL will 
be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL.  
The existence of a valid legal defense that would have 
precluded conviction for absence without leave is also a 
factor to be used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).

In this case, the appellant has argued that he was 
hospitalized due to infectious hepatitis and that he was 
insane when he went AWOL.  Regarding the period of 
hospitalization, a review of the service records shows that 
in August 1969, the appellant absented himself from his 
organization at the U.S. Naval Hospital in St. Albans, New 
York.  However, the AWOL period that corresponds with this 
record was not the period that was in excess of 180 days.  
Here, the records show that the appellant was AWOL from 
November 15, 1969 to June 21, 1970, and there is no evidence 
to suggest compelling reasons that warranted the appellant's 
absence.

Entitlement to benefits is not barred if it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(b).  The 
insanity, however, need not have caused the misconduct; it 
must only have existed at the time of the commission of the 
offense leading to the person's discharge.  Struck v. Brown, 
9 Vet. App. 145 (1996).  An insane person is defined by 
regulation as one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354.

In this case, the evidence indicates that the appellant had 
been admitted to psychiatric programs prior to his entry into 
service, and that passive-aggressive personality was 
diagnosed in 1965.  There was also a pre-service history of 
substance abuse.  When he entered service in 1968, a 
diagnosis of neurotic depressive reaction was made.  At that 
time, overt signs of psychosis or neurotic disturbance were 
not elicited.  Therefore, it is clear that the appellant had 
psychiatric and substance abuse problems prior to his entry 
into service.  However, there is no evidence to suggest that 
he was insane as defined above when he went AWOL.  His own 
opinion is not competent in this respect, but the Board has 
reviewed his testimony and finds nothing to suggest a 
prolonged deviation from his normal method of behavior or 
that he lacked the adaptability to make further adjustment to 
the social customs of the community.  Rather the appellant's 
lack of adjustment to the requirements of service seems a 
continuation of pre-service behavior.  No competent medical 
professional has opined that he was "insane" when he went 
AWOL for a period of more than 180 days.

The applicable law is clear that a showing of neurological 
impairment or a psychiatric disorder is not per se equivalent 
to a showing of insanity, and none of the evidence of record 
contains medical opinions that he was insane at the time he 
went AWOL for a period in excess of 180 days.  Therefore, the 
Board concludes that the appellant was not insane at the time 
he went AWOL in excess of 180 days.

The evidence does not show that the appellant was insane at 
the time he went AWOL for more than 180 days, nor that there 
were compelling circumstances for him to have done so.  
Accordingly, there is no exception to the general rule that 
an other-than-honorable discharge is a bar to VA benefits.  
38 C.F.R. § 3.12(c)(6).

As noted above, the appellant was AWOL at various periods of 
his service, and none of his service was associated with 
hardship of foreign service, combat wounds, or service-
related disability, which are factors for consideration in 
prolonged absences.  Moreover, prior to the extended AWOL for 
which he was discharged, the appellant had two lesser periods 
of AWOL.  He had also been guilty of disorderly conduct and 
related charges just 5 months after entering active duty.  
Therefore, the Board finds that for the period preceding his 
extended AWOL, his service was characterized by behavior that 
is not consistent with the honest, faithful, and meritorious 
service for which VA benefits were intended.

The evidence shows the appellant was discharged under other 
than honorable conditions, and that he was AWOL for a 
continuous period of at least 180 days.  This discharge is a 
bar to entitlement to VA benefits.  Based upon the evidence, 
the Board finds that the appellant was not insane at the time 
he went AWOL for more than 180 days, and that there are no 
compelling circumstances which warrant his prolonged AWOL.  
Accordingly, the appeal is denied.


ORDER

The character of the appellant's service is a bar to VA 
benefits.


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



